
	
		II
		111th CONGRESS
		2d Session
		S. 3081
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. McCain (for himself,
			 Mr. Lieberman, Mr. Inhofe, Mr. Brown of
			 Massachusetts, Mr. Wicker,
			 Mr. Chambliss, Mr. LeMieux, Mr.
			 Sessions, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the interrogation and detention of enemy
		  belligerents who commit hostile acts against the United States, to establish
		  certain limitations on the prosecution of such belligerents for such acts, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enemy Belligerent Interrogation,
			 Detention, and Prosecution Act of 2010.
		2.Placement of
			 suspected unprivileged enemy belligerents in military custody
			(a)Military
			 custody requirementWhenever
			 within the United States, its territories, and possessions, or outside the
			 territorial limits of the United States, an individual is captured or otherwise
			 comes into the custody or under the effective control of the United States who
			 is suspected of engaging in hostilities against the United States or its
			 coalition partners through an act of terrorism, or by other means in violation
			 of the laws of war, or of purposely and materially supporting such hostilities,
			 and who may be an unprivileged enemy belligerent, the individual shall be
			 placed in military custody for purposes of initial interrogation and
			 determination of status in accordance with the provisions of this Act.
			(b)Reasonable
			 delay for intelligence activitiesAn individual who may be an
			 unprivileged enemy belligerent and who is initially captured or otherwise comes
			 into the custody or under the effective control of the United States by an
			 intelligence agency of the United States may be held, interrogated, or
			 transported by the intelligence agency and placed into military custody for
			 purposes of this Act if retained by the United States within a reasonable time
			 after the capture or coming into the custody or effective control by the
			 intelligence agency, giving due consideration to operational needs and
			 requirements to avoid compromise or disclosure of an intelligence mission or
			 intelligence sources or methods.
			3.Interrogation
			 and determination of status of suspected unprivileged enemy
			 belligerents
			(a)Establishment
			 of interrogation groups
				(1)Establishment
			 authorizedThe President is authorized to establish an
			 interagency team for purposes as follows:
					(A)To interrogate
			 under subsection (b) individuals placed in military custody under section
			 2.
					(B)To make under
			 subsection (c)(1) a preliminary determination of the status of individuals
			 described in section 2.
					(2)CompositionEach
			 interagency team under this subsection shall be composed of such personnel of
			 the Executive Branch having expertise in matters relating to national security,
			 terrorism, intelligence, interrogation, or law enforcement as the President
			 considers appropriate. The members of any particular interagency team may vary
			 depending on the skills most relevant to a particular case.
				(3)Designations
					(A)High-value
			 detaineeAn individual placed in military custody under section 2
			 shall, while subject to interrogation and determination of status under this
			 section, be referred to as a high-value detainee if the
			 individual meets the criteria for treatment as such established in the
			 regulations required by subsection (d).
					(B)High-value
			 detainee interrogation groupAn interagency team established
			 under this subsection shall be known as a high-value detainee
			 interrogation group.
					(b)Interrogations
				(1)Interrogations
			 to be conducted by high-value detainee interrogation groupA
			 high-value detainee interrogation group established under this section shall
			 conduct the interrogations of each high-value detainee.
				(2)Utilization of
			 other personnelA high-value detainee interrogation group may
			 utilize military and intelligence personnel, and Federal, State, and local law
			 enforcement personnel, in conducting interrogations of a high-value detainee.
			 The utilization of such personnel for the interrogation of a detainee shall not
			 alter the responsibility of the interrogation group for the coordination within
			 the Executive Branch of the interrogation of the detainee or the determination
			 of status and disposition of the detainee under this Act.
				(3)Inapplicability
			 of certain statement and rightsA individual who is suspected of
			 being an unprivileged enemy belligerent shall not, during interrogation under
			 this subsection, be provided the statement required by Miranda v. Arizona (384
			 U.S. 436 (1966)) or otherwise be informed of any rights that the individual may
			 or may not have to counsel or to remain silent consistent with Miranda v.
			 Arizona.
				(c)Determinations
			 of status
				(1)Preliminary
			 determination by high-value detainee interrogation groupThe
			 high-value detainee interrogation group responsible for interrogating a
			 high-value detainee under subsection (b) shall make a preliminary determination
			 whether or not the detainee is an unprivileged enemy belligerent. The
			 interrogation group shall make such determination based on the result of its
			 interrogation of the individual and on all intelligence information available
			 to the interrogation group. The interrogation group shall, after consultation
			 with the Director of National Intelligence, the Director of the Federal Bureau
			 of Investigation, and the Director of the Central Intelligence Agency, submit
			 such determination to the Secretary of Defense and the Attorney General.
				(2)Final
			 determinationAs soon as possible after receipt of a preliminary
			 determination of status with respect to a high-value detainee under paragraph
			 (1), the Secretary of Defense and the Attorney General shall jointly submit to
			 the President and to the appropriate committees of Congress a final
			 determination whether or not the detainee is an unprivileged enemy belligerent
			 for purposes of this Act. In the event of a disagreement between the Secretary
			 of Defense and the Attorney General, the President shall make the final
			 determination.
				(3)Deadline for
			 determinationsAll actions required regarding a high-value
			 detainee under this subsection shall, to the extent practicable, be completed
			 not later than 48 hours after the detainee is placed in military custody under
			 section 2.
				(d)Regulations
				(1)In
			 generalThe operations and activities of high-value detainee
			 interrogation groups under this section shall be governed by such regulations
			 and guidance as the President shall establish for purposes of implementing this
			 section. The regulations shall specify the officer or officers of the Executive
			 Branch responsible for determining whether an individual placed in military
			 custody under section 2 meets the criteria for treatment as a high-value
			 detainee for purposes of interrogation and determination of status by a
			 high-value interrogation group under this section.
				(2)Criteria for
			 designation of individuals as high-value detaineesThe
			 regulations required by this subsection shall include criteria for designating
			 an individual as a high-value detainee based on the following:
					(A)The potential
			 threat the individual poses for an attack on civilians or civilian facilities
			 within the United States or upon United States citizens or United States
			 civilian facilities abroad at the time of capture or when coming under the
			 custody or control of the United States.
					(B)The potential
			 threat the individual poses to United States military personnel or United
			 States military facilities at the time of capture or when coming under the
			 custody or control of the United States.
					(C)The potential
			 intelligence value of the individual.
					(D)Membership in al
			 Qaeda or in a terrorist group affiliated with al Qaeda.
					(E)Such other
			 matters as the President considers appropriate.
					(3)Paramount
			 purpose of interrogationsThe regulations required by this
			 subsection shall provide that the paramount purpose of the interrogation of
			 high-value detainees under this Act shall be the protection of United States
			 civilians and United States civilian facilities through thorough and
			 professional interrogation for intelligence purposes.
				(4)Submittal to
			 CongressThe President shall submit the regulations and guidance
			 required by this subsection to the appropriate committees of Congress not later
			 than 60 days after the date of the enactment of this Act.
				4.Limitation on
			 prosecution of alien unprivileged enemy belligerents
			(a)LimitationNo funds appropriated or otherwise made
			 available to the Department of Justice may be used to prosecute in an Article
			 III court in the United States, or in any territory or possession of the United
			 States, any alien who has been determined to be an unprivileged enemy
			 belligerent under section 3(c)(2).
			(b)Applicability
			 pending final determination of statusWhile a final determination
			 on the status of an alien high-value detainee is pending under section 3(c)(2),
			 the alien shall be treated as an unprivileged enemy belligerent for purposes of
			 subsection (a).
			5.Detention
			 without trial of unprivileged enemy belligerentsAn individual, including a citizen of the
			 United States, determined to be an unprivileged enemy belligerent under section
			 3(c)(2) in a manner which satisfies Article 5 of the Geneva Convention Relative
			 to the Treatment of Prisoners of War may be detained without criminal charges
			 and without trial for the duration of hostilities against the United States or
			 its coalition partners in which the individual has engaged, or which the
			 individual has purposely and materially supported, consistent with the law of
			 war and any authorization for the use of military force provided by Congress
			 pertaining to such hostilities.
		6.DefinitionsIn this Act:
			(1)Act of
			 terrorismThe term act of terrorism means an act of
			 terrorism as that term is defined in section 101(16) of the Homeland Security
			 Act of 2002 (6 U.S.C. 101(16)).
			(2)AlienThe
			 term alien means an individual who is not a citizen of the United
			 States.
			(3)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on the Judiciary, and the Select Committee on Intelligence of the
			 Senate; and
				(B)the Committee on
			 Armed Services, the Committee on Homeland Security, the Committee on the
			 Judiciary, and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
				(4)Article III
			 courtThe term Article III court means a court of
			 the United States established under Article III of the Constitution of the
			 United States.
			(5)Coalition
			 partnerThe term coalition partner, with respect to
			 hostilities engaged in by the United States, means any State or armed force
			 directly engaged along with the United States in such hostilities or providing
			 direct operational support to the United States in connection with such
			 hostilities.
			(6)Geneva
			 Convention Relative to the Treatment of Prisoners of WarThe term
			 Geneva Convention Relative to the Treatment of Prisoners of War
			 means the Geneva Convention Relative to the Treatment of Prisoners of War, done
			 at Geneva August 12, 1949 (6 UST 3316).
			(7)HostilitiesThe
			 term hostilities  means any conflict subject to the laws of war,
			 and includes a deliberate attack upon civilians and civilian targets protected
			 by the laws of war.
			(8)Privileged
			 belligerentThe term privileged belligerent means an
			 individual belonging to one of the eight categories enumerated in Article 4 of
			 the Geneva Convention Relative to the Treatment of Prisoners of War.
			(9)Unprivileged
			 enemy belligerentThe term unprivileged enemy
			 belligerent means an individual (other than a privileged belligerent)
			 who—
				(A)has engaged in
			 hostilities against the United States or its coalition partners;
				(B)has purposely and
			 materially supported hostilities against the United States or its coalition
			 partners; or
				(C)was a part of al
			 Qaeda at the time of capture.
				7.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act, and shall apply with respect
			 to individuals who are captured or otherwise come into the custody or under the
			 effective control of the United States on or after that date.
		
